 

Case 2:11-cr-20314-PDB-DRG ECF No. 489, PagelD.10113 Filed 09/13/21 Page 1 of 27 a

    
 

2 CEIVED

UNITED STATES DISTRICT COURT am
SEP 08 2021

EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA PAUL D. BORMAN
Plaintiff, U.S. DISTRICT JUDGE
Case No.11-20314
Vv. Hon. Paul Borman
Mag. David R. Grand
JOHN BRAVATA
Defendant.

 

MOTION FOR IMMEDIATE RELEASE TO HOME CONFINEMENT
PENDING FINAL RULING OF PENDING 2255
VIOLATION OF THE CARES ACT, ADMINISTRATIVE PROCEDURE ACT
Now Comes Defendant, Pro se petitioning this Court to remedy his unlawful
detention by the Plaintiff. The Defendant request emeergency review in light of
the COVID-19 outbreak and the fact that the Defendant is eligible and has been
excepted for immediate release to home confinement under the First Step Act and
the CARES ACT.
The Defendant is presently held in the custody of the Federal Bureau of Prison
(BOP) at FCI Terre Haute Satalite Camp. The Defendant has now three times been
approved and revoked without process or explaination for immediate release to
home confinement pursuant to the Coronavirus Aid, Relief, and Economic Security
(CARES) Act and 18 USC 3621(c)(1).
The Defendant meets all criteria set by the BOP and Congress for immediate
home confinement. The Defendant has continued confinement during the outbreak of
the novel coronavirus 2019 (COVID-19), and in light of the Defendants alternating
approval and disapproval of the Defendant for home confinement, violates the Eighth
Amendment of the United States Constitution prohibiting cruel and unususal punishment
the Fifth Amendment due process clause as it relates to both substantive and pro-

cedural due process, and the Administrative Procedure Act requiring government

1 of 20
Case 2:11-cr-20314-PDB-DRG ECF No. 489, PagelD.10114 Filed 09/13/21 Page 2 of 27

agencies to act in a way that is not arbitrary and capricious.
Defendant is challenging the continued appropriateness and conditions of

confinement.

"Home Confinement" does not mean the person returns to normal life, rather,
the person is subject to strict monitoring and restrictions by the Court and Pro-
bation Office for the remainder of his custodial sentence.

The home confinement statute not only authorizes, but in fact urges, BOP to
"place prisoners-with lower risk levels and lower needs on home confinement for
the maxim amount of time permitted under the CARES ACT and First Step Act. and
3624(c)(2).

On March 26, 2020, United States Attorney General Barr issued a memorandum
urging the BOP to identify "at risk inmates who are not violent" to relocate them
immediately to home confinement. Defendant Bravata has been approved and chosen
three separate times for immediate release qualifing for all requirements set by
congress under the CARES ACT and BOP Policies.

On March 27, 2020, President Trump signed the CARES ACT into law in response
to the COVID-19 pandemic, expanding the scope of the home confinement statute.

Specifically, the CARES ACT provides: "During the covered emergency period,
the Attorney General finds that emergency condidtions will materially affect the
functioning of the Bureau, the director of the Bureau may lengthen the amount of
time for which the Director is authorized to place a prisoner in home confinement."
See H.R. 748 6002 at Div. B, Tit. II, Sec. 12003(b)(2).

On April 3, 2020, Attorney General Barr in fact issued a memorandum in which
he made the requisite finding that emergency conditions will and is materially
affecting the functioning of the BOP.

Attorney General Barr directed the BOP to immediately to release inmates from
institutions that are already overcome by COVID-19, and extended the order to

"similarly situated facilities where you determine that COVID-19 is materially

2 of 20
 

Case 2:11-cr-20314-PDB-DRG ECF No. 489, PagelD.10115 Filed 09/13/21 Page 3 of 27

affecting operations. Terra Haute was and continues to be releaseing all inmates
who meet the qualifications. Defendant Bravata is one of those inmates approved
for release to home confinement.

Attorney General Barr, in his memorandum on April 3, 2020, emphasized that the
BOP's mission "Imposes on us a profound obligation to protect the health and safety
of all inmates". The memorandum explained that the CARES ACT authorized Attorney
General Barr "ko expand the cohort of inmates who can be considered for home release
upon finding that emergency conditions are materially affecting the BOP." Attorney
General Barr explicitly made that finding in the April 3 memorandum.

Under the Cares Act and the Attorney Generals directive, because FCI Terra
Haute's operations have been materially affected by COVID-19, the BOP has the authority
to transfer the Defendant to home confinement to serve his remaing sentence, followed
by supervised release. Infact, the BOP has attempted to release Bravata tHree times
and each time it has been stopped, not because Defendant Bravata has not been deemed
a risk for COVID-19, In fact, after not being released due to prosecutor calling and
stopping the approved release, Bravata in fact did become positive for COVID-19.

| Under the circumstances where Defendant Bravata's case is pending a 2255 for
which he is likely to prevail since the Government cannot overcome the violation
of Bravata's constitutional rights of the Sixth Amendment and violations of the 5th,
and 14th amendment. Where the government improperly seized the Defendants assets,
committed fraud upon the court by saying "all assets were tainted". Denying Bravata
a hearing to release funds for his trial to pay for counsel of choice all in violation

of the Supreme Court ruling Luis v. United. States, and under 18 USC 3624(c) and

 

3621(b)(4), this Court has the authority to recommend where a defendant should be
incarcerated. This includes determining wherther a defendant should be confined in
home confinement.

Its important to emphasise that the Defendant is a first time, non violent crime,

Defendant has served his time and meets all requirements set by Congress to be released.

3 of 20
Case 2:11-cr-20314-PDB-DRG ECF No. 489, PagelD.10116 Filed 09/13/21 Page 4 of 27

The Defendant, after being evaluated by the BOP, who is the best to know and
to determine Bravata's risk factors, have placed Bravata at a satalite camp. Def-
endant is catagorized as a minimum risk facility, which has one guard and no fences.
He is classified as out custody. He is able to travel freely around the compound.

He is allowed to do community service, or attend college and is allowed to corrispond
to people from outside the BOP facility. He is listed as a minimum risk for recid-
ivism by the BOP. He has a pattern score of 1. Defendant has received no diciplinary
actions and has programmed while incarcerated. There can be no argument he is not fit
for home confinement since he has been approved not once, but three times.

On April 1, 2020, the Defendant's name was posted as one of the first approved
inmates for immediate release to home confinement. ‘This list was compiled by theBOP, ~
including the BOP headquarters in Washington, D.C.

Defendant was contacted by his case manager and informed him that BOP headquarters
in Washington, D.C. approved him for release because he met all the criteria.

Defendant was instructed to provide the BOP with a home address for release,

a list of who was in the home, and anyu medical conditions for people living at the
release location. The Defendant provided the information, Not to his residence in
Florida, (he is a Florida resident). But to his home in Kalamazoo Michigan which
is in the Western District of Michigan with his wife.

On April 6th, 2020, the Defendant signed all release papers and was told to
call his family and instruct them of his release after a 14 day quarantine.

After enterning quarantine for the first time, and after notifying his family
that he would be released. After being signed off by the Camp Counselor for release,
the legal at Terra Haute, the Warden, the Camp Administrator, the Regional Director
of the BOP and ultimently Washington DC as well as approval for release to the
Western District of Michigan by Probation. Bravata was pulled from Quarantine and
told he was not being released due to the Prosecutor calling and stopping the release.

No reason was given. And no authority for this action was shown.

4 of 909
Case 2:11-cr-20314-PDB-DRG ECF No. 489, PagelD.10117 Filed 09/13/21 Page 5 of 27

On April 25, 2020, the Defendant appealed the revocation of his approval for
home confinement to Warden Lammer, through the prison electronic message system.

The Defendant asked Warden Lammer to review his case because the Defendant qualified
for home confinement under the CARES ACT set by Congress.

On April 27, 2020, Warden Lammer responded to the Petitioners email and said
he was reviewing the circumstances and stated the following:

"A review of your request reveals the Bureau of Prisons (BOP) is carefully
monitoring the spread of the COVID-19 virus. As with any type of emergency situtation
we carefully assess how to best ensure the safety of staff, inmates and the public.
FCC Terre Haute is implementing the Bureau of Prisons guidance on mitigating the
spread of COVID-19. The current plan continues to allow for inmate transfer to pre- -
release custody. As thy near thier release all inmates are reviewed on an individual
basis to determine their eligibility for a period of prerelease confinement, including
placement on home confinement. We are in receipt of Attorney General Barr's memo
regarding prioritization of Home Confinement as appropriate in response to COVID-19
Pandemic, and will be working to ensure we utilize home confinement, consistent with
the memo, to protect the health and safety of BOP staff and inmates inour custody."

On May 5, 2020, Defendant was once againg approved for home confinement. On
that date, the Defendant's case manager contacted him to inform him that the BOP
headquarters in Washington DC, had approved him a second time for home confinement
under the current guidance.

Defendant again signed release papers, which were already prepared, and to enter
quarantine within thirty minutes, which the Petititoner did after contacting his
family a second time.

Defendant asked his case manager to double check that he was in fact being
placed in home confinement because he did not want to put his family, children and
wife through the experience of finding out again that he would be released , making
arrangements to pick him up to come home, and then finding out that he would not
be coming home but would remain in the BOP exposed to the high risk of COVID-19.

The Case manager verified that the Defendant approval for home confinement was con-
firmed and that his approval was offical a second time.

The Case manager assured the Defendant that the approval for home confinement

has been signed off on by the case manager, the Counselor, the FCI Terre Haute Camp

5 of 20
 

Case 2:11-cr-20314-PDB-DRG ECF No. 489, PagelD.10118 Filed 09/13/21 Page 6 of 27

administrator, legal office, Warden Lammer, the regional office, the halfway house,
and finally the BOP headquarters in Washington DC.

Defendant signed all release papers, was fingerprinted and began out processing

for release again notifying his family of this emotional rollercoaster.

The Defendants offical release date was May 20, 2020. Defendant was given a
time of his release and to arrange transportation and be picked up at 8:30am on May
20,2020. He was instructed he would have seven hours to report to the halfway house
in Kalamazoo, Michigan, where he would attend an orientation and then be released to
serve the remainder of his sentence on home confinement under federal supervision.

On May 9, 2020, the Department of Justice (DOJ) sent out letters to all the
Defendants investors, notifying them of Defendants release on May 20, 2020.

. On that same date, the Defendants case manager informed him that she was sorry
but that they had to pull him from pre release quarantine. She did not know why at
this time. Defendant had to notify his wife and children a second time he would not
be coming home.

On May 11, 2020, BOP staff informed the Defendant that the prosecutor from his
original case called the BOP and made a request that his approval for home confinement
be rescinded.

The Case manager informed the Defendant that she had never seen a prosecutor
block an early release from the camp before, as all inmates in FCI Terra Hautes camp
are already designated as minimum security levels with an "out custody" status, giving
them the highest degree of freedom and movement both within the camp and in the
community.

On May 15, 2020 the DOJ sent letters back to Defendants investors stating that
"the United States Attorneys office for the Eastern District of Michigan asked to
disqualify the Defendant from home confinement.

Defendant properly filed and exhausted his administrative remedies. On May 20,

2020 the Defendant received the following response from his BP-8:

6 of 20
Case 2:11-cr-20314-PDB-DRG ECF No. 489, PagelD.10119 Filed 09/13/21 Page 7 of 27

"T¢he decision to. remove your home confinement was not done by FCT Terre Haute

staff."
Defendant has fully exhaused his administrative remedies but exhaustion is not
_ Yequired where it would be futile.

CLAIMS FOR RELIEF

FIRST CLAIM FOR RELIEF
-RELEASE TO HOME CONFINEMENT WHILE PENDING 2255
The Defendant has the right to ask for immediate placement in Home Confinement
while awaiting the appeal or decision of his 2255 which is before the court.
The 2255 has been before the court for now almost 5 years. Since the Defendant
is Likely to prevail on the 2255 arguments, Home Confinement is appropriate. ;

The Government cannot prevail on the violation of the 6th Amendment denying the

defendant the right to counsel of choice in violation of the Supreme Court decision in

Luis vs. United States.

 

Facts are laid out in the 2255. Here we have the Security and Exchange Commission
seizing the Defendants assets both "tainted" and "untainted" in an extrordinary ex-
parte seizeure. The SEcurity and Exchange committed fraud upon the court by declaring
that every asset seized was "tainted", part of a crime.

The SEC claimed originally in the Exparte order that Defendant was running a
Ponzi scheme, stole $50 million dollars, moved it offshore, was depleating investor
assets, was using investor money to buy luxury items like Ferrari's, boats, and
luxurious vacations and hunting trips around the world.

When the case turned criminal, due to defendant refuseing to take a plea and
demanding a trial, the SEC stayed the civil litigation and ther was never a trial
to prove any of the allegations or to determine "tainted" vs "untainted" assets.

Instead, the SEC claimed ALL assets seized where infact "tainted". The SEC prosecutor,

The same prosecutor who swore to the Federal Court that ALL assets seized were "tainted"

7 of 20
 

Case 2:11-cr-20314-PDB-DRG ECF No. 489, PagelD.10120 Filed 09/13/21 Page 8 of 27

joined the criminal AUSA as a prosecutor in Johnaton Polish.

Now that the case turned criminal, and that there was no finding of any guilt
in the Civil case as of this date, the Defendant enjoyed the Constitutional right
provided under the 6th Amendment to Counsel of Choice. The Defendant asked for a
hearing to releae 'untainted" funds to pay for Counsel of Choice. The record is void
of any hearing. Falling on deaf ears, the Court took the Governments position, (and
testimony from the SEC attorney Johnathon Polish) that the assets seized were all

"tainted" assets. Without a hearing to determine such, the Defendant was denied the
right to pay for counsel of choice and was appointed two incompetent attorneys to
represent him in a "Complex" case.

In 2015, the United States Supreme Court made it clear in Luis v. United States,

 

that. the government could NOT make a non-indigent defendant indigent so they could

not properly protect themselves from the intrusion of the Governemt. That is

exactly what happen here. We know now that , one: The SEC had no jurisdiction to bring
a case against the Defendant in the first place. The Defendant was operating a Private
company doing buisness with Private citizens. He was not ruled or regulated by the

SEC. We know this because after defendants criminal trial the SEC moved for summary
judgement in the civil case, manuvering again for no trial to prove facts and allegations.
in the process the SEC Disgorged Bravata $7 Million dollars and stripped his licences,
his security licences, his series 6, series 7, series 24 licences and barred him from

the industry.

But the Appeals Court in Bartko vs Security and Exchange Commission reversed part
of that order it had authority to do. THe Appeals Court stated, "The SEC has no
jurisdiction to take away the security licences of Bravata. Since the Defendant was
not under the jurisdiction of the SEC in running BBC Equities, the SEC cannot impose
stripping him of his security licences and can not barr him from the industry." The SEC

was forced to give Bravata his licences back and can not barr him from the industry.

So Defendant asks a simple question: If the SEC had no jurisdiction to take away

8 of +20
Case 2:11-cr-20314-PDB-DRG ECF No. 489, PagelD.10121 Filed 09/13/21 Page 9 of 27

Bravata's licences,..... how can they take away his money and assets?

Non the less we now know this as a fact also: The SEC claimed and the Government
claims in the criminal case that all the assets seized were "tainted". ALI of them!
But we know this is impossible. The SEC, AFTER seizing all assets both "tainted" and
"untainted", and AFTER the criminal case was over, only disgoreged the Defendant
$7 million dollars.

That means legally, prior to the start of the criminal case, the most the SEC
or government could seize of the Defendants assets was the amount of the fraud which
we now know to be $7 million dollars only. ‘That means every asset over the $7 million
was "untainted" and a hearing should have been given to determine Untainted assets.
Emphasis is added that it is not the obligation of the Defendant to show "Untainted"
assets. It is the burden of the government to show that any and all assets they seized
is "tainted" and they have to show the NEXUS between that specific asset and’a crime.

Its also important to point out that at the start of this trial, the Defendant
was only. being charged with 14 individual counts of mail and wire fraud on 14 specific
investors totaling $3.2 million in loss. That means legally the criminal case at this
point in time was only allowed to seize assets totaling the amount of the fraud. Any
and all other assets have to be released and should have been made available for the
defendant to use to pay for counsel of choice all in violation of the 6th amendment

and the Supreme Court decision in Luis v. United States.

 

Because the Government cannot claim that seizure of $400 million dollars in assets
can possibly all be tainted, then the violation occred and a new trial is demanded.
SECOND CLAIM FOR RELIEF

Unconstitutional Conditions of Confinement, in violation of the
Eighth Amendment to the U.S. Constitution

Under the Eighth Amendment, inmates have a right to be free from cruel and
unusual punishment. As part of that right, the government must protect inmates and

not expose them to "deliberate indifference" of prison officials that subjects them

SP of 20
 

Case 2:11-cr-20314-PDB-DRG ECF No. 489, PagelD.10122 Filed 09/13/21 Page 10 of 27

to "substantial risk of serious harm. Farmer v. Brennan, 511 US 825, 828(1994),
"Having stripped inmates of virtually every means of self protection and foreclosed
their access to outside aid, the Government and its officials are not free to let
the state of nature take its course." ID at 857.

"It is undiputed that the treatment a prisoner receives in prison and the
conditions under which he is confined are subject to scrutiny under the Eighth Amend-
ment ." Helling v. McKinney, 509 US 25, 31(1993). In McKinny, the Supreme Court held
that a Defendant properly stated a cause of action under the Eighth Amendment when
confined in a cell with inmates who smoked cigarettes: "This was one of the prison
conditions for which the Eighth Amendment required a remedy, even though it was not
alleged that the likely harm would occur immediately and even though the possible
infection might not affect all of those exposed. We would think that a prison inmate
also could successfully complain about demonstrably unsafe drinking water without
waiting for an attack of dysentery. Nor can we hold that prison officials may be
deliberately indifferent to the exsposure of inmates to a serious, communicable
disease on the ground that the complaining inmate shows no serious current symptoms."
Id at 33. With respect to an impending infectious disease Like COVID-19, deliberate
indifference: is demonstrated when correctional officers "ignore a condition of
confinement that is sure or very likely to cause serious illness and needless suffering
the next week or month or year." Id.

Here we have the BOP stating there is an emergency from a pandemic Covid-19.
They approve and release the Defendant three separate times, for he meets all criteria
set by the BOP and Congress, yet the prosecutor, showing deliberate indifference,
Stops the Defendant from being released, exposing him to COVID-19, infact the Defendant
contracted COVID-19 and was forced to suffer needlessly after the prosecutor
interveined in his release not once but three times. Now the Defendant, in a minimum
Security camp is facing the threat of the DELTA Variant when he should be home.

The AUSA is aware of the serious risk COVID-19 and The DELTA Variant pose to

10 of 20
Case 2:11-cr-20314-PDB-DRG ECF No. 489, PagelD.10123 Filed 09/13/21 Page 11 of 27

the defendant. The BOP has been directed by Congress and the Attorney General of
the United States to release a class of inmates who meet the criteria of eligibility,
they have approved Defendants release, and now the Prosecutor and BOP have failed

to take meaningful action to reduce the population and have failed to mitigate the
risk of harm to the Defendant by needlessly keepin him in custody.

No prejudice to the Government will result from releasing the Defendant to
home confinement. The Defendant will continue to serve his sentence under more
restrictive conditions and federal supervision. Given his current status as a
minimum risk inmate at a minimum security facility with a work detail and out priv-
leges, the Defendants status on home confinement culd potentially be as or more
restrictive than his current status.

There are no mitigation efforts by the Government that could better prevent
the risk of contraction and possible later spread to the non prison community than
immediate release to home confinement of those non violent, minimum security, and
minimum risk prisoners meeting the criteria set by Congress under the CARES ACT
and by the Attorney General in his March and April 2020 memoranda to the BOP.

The Prosecutor and the BOP have therefore shown deliberate indifference to that
risk and violate the Defendants constitutional rights.

The BOP at FCI Terra Haute is failing to follow thir ow policies of maximizing
home confinement, and have failed to uphold the directive of the Attorney General
and more importantly the will of Congress in passing the CARES ACT. Defendant seeks
this Court to enforce the BOP to follow the directive of Congress and not to thumb
their nose as directives given by the people of the United States. Whether the
Government agrees with the CARES ACT or not, they have a duty as this Court to
enforce the laws and to ensure the laws are distributed evenly regardless of Race,
sex, or creed.

The prosecutor has shown deliberate indifference in violating the 8th Amendment

to cruel and unusual punishment by putting the defendant and his wife and children

through emotional rollercoaster of approval and denial for no reason.

11 of ‘20
/

1
ii
y
i

Case 2:11-cr-20314-PDB-DRG ECF No. 489, PagelD.10124 Filed 09/13/21 Page 12 of 27

. THIRD CLAIM FOR RELIEF
Substantive Due Process Violation, In Violation of the
Fifth Amendment to the U.S. Constitution
The Fifth Amendment provides that "No person shall...be deprived of life,
liberty, or property, (emphasis on property), without due process of law."

In Washington v. Glucksber, 521 U.S. 702, 720-21(1997), the Supreme Court

 

articulated a two part analysis for substantive due process claims:
| "First we have regularly observed that the Due Process Clause specially

protects those fundamental rights and liberties which are, objectively, deeply
rooted in this Nation's history and tradition, and implicit in the concept of
ordered liberty, such that neither liberty nor justice would exist if they were
sacrificed. Second, we have required in substantive due process cases a careful
description of the asserted fundamental liberty interest."

There is no fundamental right more implicit to our concept of ordered . liberty
than a predictable, fair, and transparent criminal custody system that provides for

the safety of society, including inmates. "the Government may not interfere with

 

the fundamental liberty interest of an individual, such as his interest in physical

freedom, unless its actions are narrowly tailored to meet a compelling state interest."

‘Reno v. Flores, 507 U.S. 292, 301-02(1993).

In fact, the Governments (prosecutor) actions to revoke home confinement based
on the prosecutors input regarding release to home confinement, after the inmate
has already been approved and processed for home confinement, and the family has
been notified, that government action is not narrowly tailored to meet a compelling
state interest. The two most compelling state interests at issue here are protection
of the public and protection of those in the care of the BOP. The CARES ACT, the
Attorney General's directives, and the BOP policies on home confinement are directed
to address both of these compelling state interest. Revoking home confinement
approval without showing a state interest is not narrowly tailored to meet either

compelling state interest. Revoking home confinement greatly reduces the chances

12 of 20
Case 2:11-cr-20314-PDB-DRG ECF No. 489, PagelD.10125 Filed 09/13/21 Page 13 of 27

that the Defendant will be able to make full restitution payments, that Defendant
is exsposed to much higher risk of serious illness from Covid-19 and the new Delta
variant. And there is a higher likelyhood of risk to staff and to the commmity
at large.
The Governments interference in revoking home confinement after full BOP
| approval , whatever they might be, are not transparent. They do not appear to be
consistant, as the Defendant has watched hundreds of other prisoners who are similar
Situated, and who have served less of their sentence, who holds higher security
i! rankings and higher recidivism scores be released. He has wathced high profile
inmates being released. He has seen inmates with high victims and high restitution.
All being released.
| The Actions of the government have violated the Defendants substantive due

process rights.

FOURTH CLAIM FOR RELIEF

 

Procedural Due Process Violation, in Violation of the
Fifth Amendment to thee U.S. Constitution

The Fifth Amendment also protects the Defendants procedural due process rights,
requiring the Gover nment to afford him, at a minimum, notice, an opportunity to
be heard, and a decision made by a neutral decision maker before his approval for
home confinement and why the prosecutor felt it had grounds to revoke such approval.
A prisoner's liberty interest, and incumbent entitlement to procedural due
process protections, generally extends to freedom from deprivations that impose
“atypical and significant hardship on the inmate in relation to the ordinary

incidents of prison life." Sandin, 515 U.S. 472, 483-84(1995).

 

The Defendant does not have a right to be free from federal custody, as he
lost that right before a criminal jury. But he does have a right to be treated
equally and justly under the laws and policies implemented as part of the CARES ACT

and the Attorney Generals directives on home confinement for which he qualifies for.

13 of 20
 

Case 2:11-cr-20314-PDB-DRG ECF No. 489, PagelD.10126 Filed 09/13/21 Page 14 of 27

The Defendant has not received an adequate explanation of why or how his
approval for home confinement was approved three times through official channels
includinjg multiple levels of bureaucracy, only to be revoked after it became
final by a phone call from a prosecutor. The Governments interference and the
giving and taking away of significant liberty with no procedural guidance, process,
transparency, or opportunity to weigh in violates the Defendants due process rights.

| Although the Defendant is arguably in no worse position now that he would
have been otherwise, in that he is still at a federal camp as a minimum security
inmate, that argument ignores the point that COVID-19 now poses a significant
threat to all inmates. The reason for the CARES ACT in the first place was to
remove as fast as possible as many inmates as possible who qualified for the
requirements passed by congress to protect not only the inmate, but the staff and
the community. The argument the Government loves to make is "the BOP has a handle
on COVID-19" that is irrelavant. If the BOP had a handle on it, and they thought
it was not in the best interest for home confinmeent then they would not pass the
CARES ACT. It is not the governments position to try to make law or surcumvent
the laws passed by congress. It is the duty of the government to follow the law
and directives given to them. The Governments granting, denying and the granting
and denying home confinement again with no adequate process or opportunity to be
heard violates the Defendants procedural due process rights.

FIFTH CLAIM FOR RELIEF:

Arbitary and Capricious Action by Covernment Agency
5 U.S.C. 551-559, 701-706

 

The Administrative Procedure Act (APA), 5 U.S.C. 551-559, 701- 706 , requires
that courts "hold unlawful and set aside agency action, findings, and conclusions"
found to be "arbitrary and capricious."

The Supreme Court held in Motor Vehicle Mfrs. Ass'n v. State Farm Mut. Auto

Ins. Co., 463 U.S. 29, 43(1983) that "normally, an agency rule would be arbitrary

and capricious if the agency has relied on factors which Congress has not intended

14 of 20
Case 2:11-cr-20314-PDB-DRG ECF No. 489, PagelD.10127 Filed 09/13/21 Page 15 of 27

it to consider, entirely failed to consider an important aspect of the problem,
offered an explanation for its decision that runs counter to the evidence before
the agency, or is so implausible that it could not be ascribed to a difference in
view or the product of agency expertise."

When an agency process is found arbirtary and capricious, "the reviewing court
SHALL...Compel agency action unlawfully withheld or unreasonably delayed." 5 USC 706.
mt The Government, Prosecutor, and BOP have imposed an arbitrary and capricious
decision making process on the Defendant. Insofar as the Government and their
agents relied on the prosecutors opposition to release the defendant, based on amount
of restitution, victims, or even accusing the Defendant from running a business
from prison, that reliance was improper. The Defendant has met all qualifications
set by Congress. The Defendant has been approved for release not once but three
times by the BOP. And to date, the Governement has not shown any reason for the
revoking of home confinement as directed by Congress and the Attorney General.
Nowhere in the BOP guidance, the Attorney Generals directive, the CARES ACT, or
the statutes on home confinement (18 U.S.C. 3624(c)(1)-(2)) is this part of the

criteria for consideration. Nowhere in the CARES ACT does it give or permitt a

‘prosecutors opinion on release.

The fact that the BOP changed their process and ruling post facto based on
a phone call, admitted by the government, from a single prosecutor who opposed the
release of a non violent offender who otherwise qualifies for home confinement
demonstrates an arbitrary and capricious agency process that is not fairly applied.
The BOP's process relied in this instance on factors Congress did not intend

to consider and is arbitrary and capricious.

15 of 20

 
 

 

 

Case 2:11-cr-20314-PDB-DRG ECF No. 489, PagelD.10128 Filed 09/13/21 Page 16 of 27

The Bureau of Prisons Standards of Employees Conduct Policy Statement 3420.11
shows that Warden Lammer, knowingly and intentionally is in violationof the BOP
Administrative Procedures Act and is not following the Directives of the Attorney
General and Congress in passing of the CARES ACT. See Joel Samuel Paul v. Bureau
of Prisons , US Dist. LEXIS 234819 No. 2:20-cv-066-JPH 7th Cir. Where Mr. Paul,

a Terra Haute Camp Inmate, was submitted for home confinement under the CARES ACT
and was denied by the Warden, but in light of Mr. Pauls denial the District Court
agreed in his favor and granted injunctive relief against the BOP pursuant to the
Administrative Procedure Act. BOP Employees Conduct Policy Statement 3420.11 Shows
careless workmanship or negligence resulting in spoilage or waste of materials or
delay in work productionl. Failure or delay in carrying out work assignment, or
instructions of superiors. Failure or delay in carrying out a direct order.

To demonstrate the blaintant disregard to inmate safety and the "deliberate
indifference" shown by the BOP and the US Attorney. This Defendant has been given
no reason for the denial for which he fully qualifys for. The BOP simply does not
answer or show why. But Exhibit 1 is a letter of denial given to inmate where he
was DENIED home confinement, even though he met all qualifications under the CARES
ACT for: "The assessment also includes verification that the conditions uder which
the inmate would be confined upon release would be mopre effective in protecting
their health than continued confinement at their present place of incarceration.
Correctional Programs Division denied your Home Confinement placement based upon
the totality of the aforementioned criteria, to include your vaccination status.
You were offered the COVID-19 vaccination but declined .

Here the inmate was denied after meeting all qualifications set by congress
and all requirements Directed by the Attorney General, but the BOP in violation
denied the inmate because .He did not get vaccinated. Adding their own, illegal and
there own requirements above and beyound what Congress intended.

But this is the truth of the matter. Exhibit 2 shows a second defendant, who

again meets all the qualifications set by congress and the CARES ACT for release to

Home Confinement but was also denied for the following reasons:

B of 20

 
Case 2:11-cr-20314-PDB-DRG ECF No. 489, PagelD.10129 Filed 09/13/21 Page 17 of 27

"The Assessment include verification that the conditions uder which the inmate
would be confined upoh release would be more effective in protecting their health
than continued confinement at their present place of incarceration. The medical

It is very simple to see, if you did not get vaccinated, you get denied. If
you get vaccinated you get denied. The decision by an individual, whether they
choose to get vaccinated, or due to alergies to the medication, religious beliefs,
they choose not to get vaccinated is not a criteria set by Congress. The BOP has no
authority to add criteria and to purposefully deny inmates violating the Administrative
Procedure Act, the 5th and 8th Amenement to the Constitution. Clearly this is an
Arbitary and Capricious Action by the Government Agency in violation of 5 U.S.C.
351-559, 701-706.

The Court has theauthority and duty to hold the BOP and the Government, to abide
by the Directive of the Attorney General and the Congress to hold the standards set
under the CARES ACT. The BOP and or Government, must show cause a State Interest
or a violation or a requirement set by congress for which the defendant fails to
qualify. Any other reason is unexceptable. The Government says, "The BOP makes
the decision on home confinement" Bu the BOP has in this case APPROVED the defendant
three times. It is the Governemt: who is causing harm to the defendant. Emphasis
is added on Joel Samiel Paul v. Federal Bureau of Prisons, US DIst. LEXIS 234819
No.2:20-cv-066 7th Cir.

EQUITIES SHOULD NOT BE IGNORED.
For the reasons discussed above, the Defendant qualifies for Home Confinement.
The reality is hard to ignore that high profile and well connected inmates have

been released to home confinement, like the presidents former personal attorney

17 of 20
Case 2:11-cr-20314-PDB-DRG ECF No. 489, PagelD.10130 Filed 09/13/21 Page 18 of 27

Michael Cohen, the presidents former campaign manager Paul Manafort, and former
Cuyahoga County auditor Frank Russo. Mafia and other organized Crime members all
around the nation have been released. Inmates with multiple arrest and with higher
risk, and pattern scores, and recidivisim scores have been released.

Manafort was convicted in 2019 of bank fraud and tax fraud, and he was slated
to be released on Movember 4, 2024. Manafort owes $24.8 Million in restitution.

Cohen, age 52, was sentenced in 2018 to three years in prison for tax evasion,
making false statements to a federally insured bank, and campaign finance violations.
He owes $ 1.4 million in restitution.

Russo was serving a 14 year sentence for "a bevy. of federal crimes" including
accepting over $1 million in bribes, gifts and trips in exchange for jobs, contracts, °
and political favors, among other crimes. He was not scheduled to be released until
October 2024 and owes $7 Million in restitution. °

Other federal inmates who pose a greater risk of danger to the community than
the Defendant are also being released to home confinement due to COVID~19, including
Terry Flenory, one of the Black Mafia Family cocaine kingpins from Detroit "who
headed one of the countrys most powerful cocaine empires that reaped $270 Million
in profits." He was sentenced to 30 years in federal prison in 2008 for heading
a national drug ring with ties to Mexican cartels and selling kilos of cocaine
during a 15 year crime spree.

CLOSING

The Defendant to be clear is asking this Court to enforce the laws set by
Congress and the CARES ACT as it pertains to this Defendants meeting all requirements
Set by Congress to be immediaztely released to home confinement as reqquired and as
directed by the Attorney General.

For Clarity, Home Confinement does not mean the Defendant returas to normal life,

rather the defendant is subject to strictmonitoring and restictions by the Court and

Probation for the _ remainder of his sentence.

 
Case 2:11-cr-20314-PDB-DRG ECF No. 489, PagelD.10131 Filed 09/13/21 Page 19 of 27

There is no prejudice by the government if the Defendant in in Home Confinement
of a Federal Camp with outcustody minimum security status.

The Governemnt cannot be allowed to thumb their nose to the law. Can not
be allowed to treat the defendant any different than any other inmate. They should
not be allowed to act in an arebitary and capricious action. The facts are that
this defendant has been incarceratged for over 11 years. In that time he has earned
the right to be placed in a minimum security camp. He has a minimum security level,
is able to work in the community, travels freely around the coumpound driving vehicles
without supervison. Hehes a pattern score of 1. He meets all criteria set by
Congress to be immediately released to home confinement. He has been approved not
once but three times and has been signed off by the BOP from his counselor, camp
administrator, legal team, the Warden, the region and Washington DC to be released.
If not for the interference of a prosecuitor the Defendant would infact already
be serving time in home confinement.

Now no matter what the government wants to allege, unless they present facts,
the Defendant should be released as requested by Congress and the Attorney General.

| The Government may be upset that the Defendant, which they believe, bought a
$50 million dollar hotel in florida. The Defendant does not admit nor deny this fact.
This fact is irrelevant. If the defendant has done something illegal in the purchase
of a $50 million dollar hotel then let the prosecution present such facts.

If the government believes that the defendant is operating business from prison,
again, let them bring the facts and any fiolation or wrong duing oh behalf of the
defendant. The facts are Clear, the defendant has never been diciplined, never been
talked to in any fashion, on him doing anything wrong, illegal, or improper and not
allowed.

If the defendant is confined to home confinement, the governement can continue
to play their games and investigate anything they want. If, at some point , they

feel something is imporoper and can prove that, then they always have the ability

19 of 20
 

Case 2:11-cr-20314-PDB-DRG ECF No. 489, PagelD.10132 Filed 09/13/21 Page 20 of 27

to revoke home confinement. But up until that happens, the Court should enforce
the laws and allow the Defendant to be immediatly released to home confinement.

Under home confinement, the Defendant will be under more scrutiny, and with have
restkictions placed on him by this court and Probation. If he violates that
agreement he is aware that he will be revoked and placed back into a facility.

This is the only answer that protects the defendants rights anc: enfoxcesthe
CARES ACT and Directive of the Attorney General and ensures that the GOVERNMENT
treats all inmates equally without DESCRIMINATION ‘This is also what is best for
investors for if the defendant is allowed to work, the investors will see restitution.

The Defendant aske this court to act quickly in the decision based on the
fact the defendant should have been reelased back in May of 2020, and everydday
exposed the ‘defendant to COVID and the new DELTA Variant.

August 25,2021

' Satalite Camp
PO- Box33
Terra Haute, IN 47808

CEERTIFICATE OF SERVICE

I Hohn Bravata, certify that on August 25, 2021 a copuy of the motion for
release to home confinement was filed and sent to the governbment using US Mail
through the Federal Correctional Facility, They will also receive notice vba
electronic notification through the court system.

Frances Carlson

Assistant United States Attorney
EEastern District of Michigan

211 West Fort St. Suite 2001 °

Detroit, MI 48226

20 of 9

 
 

Case 2:11-cr-20314-PDB-DRG ECF No. 489, PagelD.10133 Filed 09/13/21 Page 21 of 27

EXHIBIT 1

DENIAL LETTER "due to not being vaccinated"
 

Case 2:11-cr-20314-PDB-DRG ECF No. 489, PagelD.10134 Filed 09/13/21 Page 22 of 27

Remedy No.: 1089414-F 1 FCC Terre Haute, IN
PART B - RESPONSE

This is in response to your Administrative Remedy receipted July 29, 2021, wherein
you indicate you met all of the requirements for placement on Home Confinement.
You are asking to be informed in writing what specific requirement(s) you fail to meet,
re-consideration by the Correctional Programs Division under the CARES Act, as ©
well as the name of the Residential Reentry Manager (RRM) denying your request.

An extensive review of this matter revealed on July 22, 2021, the institution forwarded
a request to the Correctional Programs Division (CPD) branch, providing specific
information for their consideration of your request for placement on Home Confinement
based upon criteria set forth as a result of the CARES Act. On July 22, 2021, CPD

made a final decision that you would not receive further consideration from the RRM
for placement, which was ultimately based on one or more of the consideration
assessments.

When determining suitability for Home Confinement placement under the CARES Act,
‘ the percentage of time served, age and vulnerability of the inmate to COVID-19 in
accordance with the Centers for Disease Control and Prevention (CDC) guidelines,
- PATTERN score, verifiable reentry plan, the inmate’s crime of conviction, detainer
status, gang affiliation/activity, and assessment of the danger posed by the inmate to
the community, incident report history, are all factors reviewed during the assessment.

The assessment also includes verification that the conditions under which the inmate
would be confined upon release would be more effective in protecting their health than
‘continued confinement at their present place of incarceration.

Division (CPD) denied your Home Confinement placement based upon the totality of
aforementioned criteria, to include your vaccination status. You were offered the COVID-
19 vaccination but declined on March 1, 2021. It was determined you are suitable for
Camp placement.

 

 

Therefore, you may consider your Request for Administrative Remedy denied.

If you are dissatisfied with this response, you may appeal to the Regional Director,
North Central Regional Office, Federal Bureau of Prisons, 400 State Avenue, Suite 800,
Kansas City, Kansas 66101. Your appeal must be received within 20 calendar days of
the date of this response.

ehela

Date . Lammer, Warden

 
 

Case 2:11-cr-20314-PDB-DRG ECF No. 489, PagelD.10135 Filed 09/13/21 Page 23 of 27

EXHIBIT 2

DENIAL LETTER “due to being vaccinated"
 

Case 2:11-cr-20314-PDB-DRG ECF No. 489, PagelD.10136 Filed 09/13/21 Page 24 of 27

Remedy No.: 1089410-F1. FCC Terre Haute, IN
PART B - RESPONSE

This is in response to your Administrative Remedy receipted July 29, 2021, wherein
you indicate you were denied placement on Home Confinement. You are asking for
a written explanation, and to be re-considered under the CARES Act.

You were reviewed for Home Confinement placement under the CARES Act as well

as guidance from the Attorney General. Specifically, on July 26, 2021, the institution
forwarded a request to the Correctional Programs Division (CPD) branch, providing specific
information for their consideration of your request for placement on Home Confinement
based upon criteria set forth as a result of the CARES Act. Your individualized review,
among other factors, consisted of balancing public safety against inmate safety with
substantial weight assigned to COVID-19 risk factors. The medical portion of your review
consisted of evaluating your medical conditions in accordance with the Centers for Disease
Control & Prevention (CDC) guidelines, as well as the updated Agency guidance. On July
27, 2021, CPD made a final decision that you would not receive further consideration from
the RRM for placement, which was ultimately based on one or more of the consideration
assessments.

When determining suitability for. Home Confinement placement under the CARES Act; the
percentage of time served, age and vulnerability of the inmate to COVID-19 in accordance
with the Centers for Disease Control and Prevention (CDC) guidelines, PATTERN score,
verifiable reentry plan, the inmate’s crime of conviction, detainer status, gang
affiliation/activity, and assessment of the danger posed by the inmate to the community,
incident report history, are all factors reviewed during the assessment.

The assessment also includes verification that the conditions under which the inmate would
be confined upon release would be more effective in protecting their health than continued
confinement at their present place of incarceration. Th dical revi er reve
teceived both doses of the COVID-19 vaccination. Correctional Programs Division (CPD)
denied your Home Confinement placemeént based upon the totality of aforementioned
criteria, to include your vaccination status. Therefore, it was determined you are suitable for
Camp placement.

 

Therefore, you may consider your Request for Administrative Remedy denied.

If you are dissatisfied with this response, you may appeal to the Regional Director,

North Central Regional Office, Federal Bureau of Prisons, 400 State Avenue, Suite 800,
Kansas City, Kansas 66101. Your appeal must be received within 20 calendar days of the
date of this response.

 

f, elu

Date . Lammer, Warden
ts Ce

Case 2:11-cr-20314-PDB-DRG ECF No. 489, PagelD.10137 Filed 09/13/21 Page 25 of 27

EXHIBIT 3

. Promoation of BOP to get inmates vaccinated
i

so they can deny them release and showing 62%
 

 

 

 

 

 

Case 2:11-cr-20314-PDB-DRG ECF No. 489, PagelD.10138 Filed 09/13/21 Page 26 of 27

 

Inmate Vaccination Incentives

In an effort to increase the number of individuals vaccinated and mitigate
the likelihood of you contracting the novel Coronavirus (COVID-19), or
mitigating the impact a COVID-19 infection would have on you, we will
begin implementing Housing Unit incentives for vaccination.

To date, approximately 62% of the inmate population at FCC Terre Haute
has received the vaccination in one form or another. In an effort to continue
towards normal operations, this percentage must continue to increase. To
that end, beginning with the issuance of this Bulletin, the following
incentives are being implemented to the first two FCI & FPC Housing Units
who achieve an 80% or greater vaccination rate, and will begin today
through September 30, 2021.

° First Place- (2) Late Nights during football season, and (1) movie
night with popcorn (movie night is not a late night); this will include Monday
night football upon the commencement of NEL football season.

° Second Place- (1) Late Night during football season, and (1) movie
night with popcorn (movie night is not a late night).

If you would like to sign up to receive the vaccination, please contact
Health Services.

1
£/p2/2/ i 7
Date ‘ \ -“B. Lammer, Warden

 

 

“

 

 

 

 

 

 

 

 

 

 
 

Case 2:11-cr-20314-PDB-DRG ECF No. 489, PagelD.10139 Filed 09/13/21 Page 27 of 27

I abls ce CUABLS 44

SoS

  
      
 

aBLinn

 

  

BLOW Oysal.

'glnHH deg
cE keg Od
SW? CHHYS

goalh al

 

 

 

a

cee HN
Teavan giauna ¥
oF >

       

  

ayy yess

LUVIN TTaVNe |

 

4 FOREVER USA 4
‘annrerernned
Seluvaa a1aund

FOREVER USA
